                 Case 18-11736-KG             Doc 729        Filed 05/13/19    Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :     Chapter 7
                                                             :
HERITAGE HOME GROUP LLC, et al.,                             :     Case No. 18-11736 (KG)
                                                             :
                           Debtors.1                         :     (Jointly Administered)
                                                             :
                                                             :     Related Docket No.: 725
------------------------------------------------------------ x

     OBJECTION OF PNC BANK, NATIONAL ASSOCIATION, AS AGENT, TO EX-
    PARTE MOTION OF HHG IPCO, LLC FOR AN ORDER SHORTENING NOTICE
                  PERIOD FOR A HEARING ON ITS MOTION TO COMPEL

        PNC Bank, National Association (“PNC”), in its capacity as (i) administrative and

collateral agent for itself and other lenders under that certain Debtor-in-Possession Credit

Agreement, dated as of July 31, 2018, (ii) agent under that certain Debtor-in-Possession

Guaranty and Security Agreement dated July 31, 2018, (iii) administrative and collateral agent

for itself and other lenders under that certain ABL Credit Agreement, dated as of March 13, 2017,

and (iv) agent under that certain ABL Guaranty and Security Agreement dated March 13, 2017,

objects as follows to the motion [Docket No. 725] (“Motion to Shorten”) of HHG IPCo LLC

(“IPCo”) for an order shortening notice period for a hearing on its Motion to Compel

Compliance with the Order (I) Approving the Asset Purchase Agreement Between the Debtors

and the Purchaser, (II) Approving the Sale of the Acquired Assets Free and Clear of All Liens,

Claims, and Encumbrances, (III) Authorizing the Assumption and Assignment of Executory



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax
identification number, as applicable, are: Heritage Home Group LLC (9506); HH Global II B.V.
(0165); HH Group Holdings US, Inc. (7206); HHG Real Property LLC (3221); and HHG Global
Designs LLC (1150). The Debtors’ corporate headquarters is located at 1925 Eastchester Drive,
High Point, North Carolina 27265.


074658.13082/119701910v.1
                Case 18-11736-KG        Doc 729       Filed 05/13/19   Page 2 of 3



Contracts and Unexpired Leases; and (IV) Granting Related Relief [Docket No. 724] (“Motion

to Compel”), and in support thereof respectfully states as follows:

                                          ARGUMENT

        1.      The local rules of this Court (the “Local Rules”) require that all motion papers be

filed and served at least fourteen (14) days prior to a hearing date. Del. Bankr. L.R. 9006-

1(c)(1). Further, the Local Rules mandate that objection deadlines be set to permit objections to

be filed and served at least seven (7) days prior to the hearing. Del. Bankr. L.R. 9006-1(c)(ii).

These rules ensure that parties-in-interest are provided with sufficient time to review a motion,

analyze and assess whether the relief requested makes sense, and prepare a thoughtful response

to the extent their assessment identifies issues that have not been properly addressed.          If,

however, a party seeks to schedule a motion on less than the requisite notice period, the party

must, by written motion, specify the exigencies justifying shortened notice. Del. Bankr. L.R.

9006-1(e). Essentially, IPCo’s sole exigency is its bald assertion “there is a risk that the Trustee

uses the proceeds that IPCo seeks to recover, and which IPCo asserts is rightfully its property.”

Motion to Shorten, ¶ 7. However, without more, IPCo’s assertion is insufficient to justify

shortening notice.

        2.      First, any exigency to have the Motion to Compel heard is one IPCo admits is

self-imposed. Motion to Shorten, ¶ 8 (IPCo admits awareness of dispute two months ago).

Second, IPCo is not prejudiced if this Court requires them to proceed on the requisite full notice

period. More specifically, other than IPCo’s attempt to construct exigency in the Motion to

Shorten, IPCo does not present any evidence in its papers that the chapter 7 trustee has

identifiable proceeds, intends to imminently use such proceeds, and that payment to IPCo

demands such immediate priority relative to the chapter 7 trustee’s (chapter 7) administrative



                                                -2-
074658.13082/119701910v.1
                Case 18-11736-KG       Doc 729       Filed 05/13/19   Page 3 of 3



expenses. Third, although primarily an issue for the chapter 7 trustee more so than PNC,

inasmuch as the motion seeks allowance and payment of a chapter 11 administrative expense

claim, PNC notes that the deadline for filing same has not yet expired and is the subject of a

pending motion by the chapter 7 trustee filed on April 25, 2019 [Docket No. 714]. Thus, dealing

with it substantively now rather than after the bar date, would consume unnecessary estate

resources.

        3.      Accordingly, this Court should deny the Motion to Shorten and require the

Motion to Compel to be heard on the full notice period required by the applicable rules.


Dated: May 13, 2019                          BLANK ROME LLP
       Wilmington, Delaware
                                              /s/ Stanley B. Tarr
                                             Regina Stango Kelbon (DE No. 5444)
                                             Stanley B. Tarr (DE No. 5535)
                                             John E. Lucian (pro hac vice)
                                             1201 Market Street, Suite 800
                                             Wilmington, Delaware 19801
                                             Telephone:      (302) 425-6400
                                             Facsimile:      (302) 425-6464
                                             E-mail:         Kelbon@BlankRome.com
                                                             Tarr@BlankRome.com
                                                             Lucian@BlankRome.com

                                             Counsel to PNC Bank, National Association




                                               -3-
074658.13082/119701910v.1
